”
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.1 Page 1 of 23 aA

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA Case:2:20-cr-20162
Judge: Parker, Linda V.

MJ: Whalen, R. Steven

Filed: 03-12-2020 At 02:51 PM
USA VS SEALED MATTER (DP)

V.

D-1 HASSAN ABDALLAH, R.Ph.,
D-2 RAEF HAMAED, R.Ph., VIO.: 18 U.S.C. § 1349

 

D-3 TAREK FAKHURI, R.Ph., 18 U.S.C. § 1347
D-4 KINDY GHUSSIN, R.Ph., 18 U.S.C. § 2
D-5 BALHAR SINGH, R.Ph., 18 U.S.C. § 981
D-6 ALI ABDELRAZZAQ, R.Ph., 18 U.S.C. § 982
Defendants.
/
INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS

 

At all times relevant to this Indictment:
The Medicare and Medicaid Programs
1. The Medicare program (“Medicare”) was a federal health care program
providing benefits to persons who were 65 years of age or older or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services. Individuals who received benefits under Medicare were referred

to as Medicare “beneficiaries.”
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.2 Page 2 of 23

2. Medicare covered different types of benefits and was separated into
different program “parts.” Medicare Part D subsidized the cost of prescription drugs
for Medicare beneficiaries in the United States. Generally, Medicare Part D covered
part or all of the costs of prescription drugs dispensed to a Medicare beneficiary if,
among other requirements, the prescription drugs were medically necessary and
ordered by a physician.

3. In order to receive Medicare Part D benefits, a beneficiary enrolled in
one of several Medicare drug plans. Medicare drug plans were operated by private
health care insurance companies approved by Medicare. Those companies were
~ often referred to as drug plan “sponsors.” A beneficiary in a Medicare drug plan
could fill a prescription at a pharmacy and use his or her plan to pay for some or all
of the prescription drugs.

4. Medicare, through CMS, compensated the Medicare drug plan sponsors
_ for providing prescription drug benefits to beneficiaries. Medicare paid the sponsors
a monthly fee for each Medicare beneficiary of the sponsors’ plans. Such payments
were called capitation fees. The capitation fee was adjusted periodically based on
various factors, including the beneficiary’s medical conditions. In addition, in some
cases where a sponsor’s expenses for a beneficiary’s prescription drugs exceeded
that beneficiary’s capitation fee, Medicare reimbursed the sponsor for a portion of

those additional expenses.
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.3 Page 3 of 23

5. Qlarant is the Medicare Part D program integrity contractor for CMS
under the National Benefit Integrity Medicare Drug Integrity Contract. Qlarant’s
role is to detect, prevent, and investigate allegations of fraud, waste, and abuse in
Part D on a national level.

6. The Michigan and Ohio Medicaid programs (“Medicaid”) were federal
and state funded health care programs providing benefits to individuals and families
who met specified financial and other eligibility requirements, and certain other
individuals who lacked adequate resources to pay for medical care. CMS was
responsible for overseeing the Medicaid program in participating states, including
Michigan and Ohio. Individuals who received benefits under Medicaid were
referred to as Medicaid “beneficiaries.”

7. Medicaid covered the costs of certain medical services, products, and
benefits, including prescription drug benefits, for Medicaid beneficiaries. Generally,
Medicaid covered part or all of the costs of prescription drugs dispensed to a
Medicaid beneficiary if, among other requirements, the prescription drugs were
medically necessary and ordered by a physician.

8. Medicaid paid for covered services either through what was called

Medicaid “fee-for-service” or through Medicaid health plans.
Case 2:20-cr-20162-LVP-RSW ECFNo.1 filed 03/12/20 PagelD.4 Page 4 of 23

9. Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid
health plans were “health care benefit program[s],” as defined by Title 18, United
States Code, Section 24(b).

10. Medicare and Medicaid required health care providers to collect co-
payments ancillary to the provision of items or services unless specifically excepted
by law or regulation. Requiring beneficiaries to pay for part of the items or services
they receive discourages patients from accepting items or services they do not need.
It is unlawful to routinely waive co-payments under any federal health insurance
program, including Medicare and Medicaid. The U.S. Department of Health and
Human Services has concluded that reducing co-payments for beneficiaries of
government health care programs, absent a showing of financial hardship, violates
the federal Anti-Kickback Statute. Additionally, a co-payment waiver based on a
failure to collect is prohibited if it is not preceded by a good faith collection effort.

The Private Health Insurance Program

11. Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit,
privately operated insurance company authorized and licensed to do business in the
state of Michigan. BCBS provided health care benefits, including prescription drug
benefits, to member entities and individuals. Individuals insured by BCBS were

referred to as BCBS “members.”
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.5 Page 5 of 23

12. BCBS had agreements with participating providers, including
pharmacies, to furnish medical services to BCBS members.

13. BCBS was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b).

Pharmacy Benefit Managers

14. Pharmacy benefit managers (“PBMs”) managed prescription drug
benefits provided by Medicare (through Medicare drug plan sponsors), Medicaid
health plans, and BCBS. PBMs received, adjudicated, and paid claims on behalf of
the health care benefit programs.

15. After a pharmacy dispensed a prescription drug to a beneficiary or
member, the pharmacy submitted a claim, typically electronically, to the PBM acting
on behalf of the specific health care benefit program. The PBM, on behalf of the
health care benefit program, reimbursed the pharmacy, typically electronically,
through direct deposits into accounts held, and previously identified, by the
pharmacy.

16. CVS Caremark, OptumRx, and Express Scripts were three of several
PBMs that managed prescription drug benefits for Medicare (through Medicare drug
plan sponsors) and Medicaid health plans. Express Scripts managed prescription

drug benefits for BCBS. CVS Caremark processed and adjudicated claims in
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.6 Page 6 of 23

Arizona. OptumRx and Express Scripts processed and adjudicated claims outside
the state of Michigan.
The Pharmacies
17. Eastside Pharmacy, Inc. (“Eastside”) was a pharmacy and Michigan
corporation located at 11854 E. Warren Ave., Detroit, MI 48213.
18. Harper Drugs, Inc. (“Harper Drugs”) was a pharmacy and Michigan
corporation located at 16461 Harper Ave., Detroit, MI 48224.
19. Heartland Pharmacy LLC (“Heartland”) was a pharmacy and Ohio
limited liability company located at 3000 Far Hills Ave., Kettering, OH 45429.
20. Heartland Pharmacy 2, LLC (“Heartland 2”) was a pharmacy and Ohio
limited liability company located at 2749 W. Alex Bell Rd., Moraine, OH 45459.
21. Wayne Campus Pharmacy LLC (“Wayne Campus”) was a pharmacy
and Michigan limited liability company located at 1131 W. Warren, Detroit, MI
48201.
The Defendants
22. Defendant HASSAN ABDALLAH, a resident of Macomb County,
Michigan, was a licensed pharmacist in Michigan and the owner, manager, and

pharmacist-in-charge of Eastside, an owner and pharmacist of Harper Drugs, and an

owner of Wayne Campus, Heartland, and Heartland 2.
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.7 Page 7 of 23

23. Defendant RAEF HAMAED, a resident of Maricopa County, Arizona,
was a licensed pharmacist in Michigan and an owner of Eastside, Harper Drugs, City
Drugs, Wayne Campus, Heartland, and Heartland 2.

24. Defendant TAREK FAKHURI, a resident of Canada, was a licensed
pharmacist in Michigan and the owner and pharmacist-in-charge of Harper Drugs,
and the beneficial owner of Wayne Campus and Heartland.

| 25. Defendant KINDY GHUSSIN, a resident of Greene County, Ohio, was
a licensed pharmacist in Michigan and Ohio and the owner and pharmacist-in-charge
of Heartland and an owner of Wayne Campus and Heartland 2.

26. Defendant BALHAR SINGH, a resident of Butler County, Ohio, was a
licensed pharmacist in Ohio and the pharmacist-in-charge of Heartland 2.

27. Defendant ALI ABDELRAZZAQ, a resident of Macomb County,
Michigan, was a licensed pharmacist in Michigan and an owner and pharmacist-in-
charge of Wayne Campus.

Overview of the Scheme

28. The Defendants and others engaged in a scheme and artifice to defraud
Medicare, Medicaid, and BCBS by submitting, and causing the submission of, false
and fraudulent claims through interstate wires to Medicare, Medicaid, and BCBS
drug plan sponsors through Eastside, Harper Drugs, Heartland, Heartland 2, and

Wayne Campus. The false and fraudulent claims consisted of prescriptions that were
Case 2:20-cr-20162-LVP-RSW ECF No. 1 filed 03/12/20 PagelD.8 Page 8 of 23

submitted as claims to Medicare, Medicaid, and BCBS drug plan sponsors through
Eastside, Harper Drugs, Heartland, Heartland 2, and Wayne Campus as if they were
dispensed to beneficiaries, but in fact never were dispensed to those beneficiaries.

29. Over the course of the scheme, which began in or about 2010 and
continued through approximately 2019, ABDALLAH, HAMAED, FAKHURI,
GHUSSIN, SINGH, and ABDELRAZZAQ submitted or caused to be submitted
approximately $6.5 million in false and fraudulent claims. ABDALLAH,
HAMAED, FAKHURI, GHUSSIN, SINGH, and ABDELRAZZAQ personally
profited from their participation in the scheme by receiving fraud proceeds for the
personal use and benefit of themselves and others directly or indirectly through
interstate wires.

Object and Purpose of the Scheme

30. The object and purpose of the conspiracy was for HASSAN
ABDALLAH, RAEF HAMAED, TAREK FAKHURI, KINDY GHUSSIN,
BALHAR SINGH, ALI ABDELRAZZAQ, and others to unlawfully enrich
themselves and others by, among other things: (a) submitting, and causing the
submission of, false and fraudulent claims to Medicare, Medicare drug plan
sponsors, Medicaid, Medicaid health plans, and BCBS through Eastside, Harper
Drugs, Heartland, Heartland 2, and Wayne Campus; (b) concealing, and causing the

concealment of, the submission of false and fraudulent claims to Medicare, Medicare
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.9 Page 9 of 23

drug plan sponsors, Medicaid, Medicaid health plans, and BCBS, and the receipt and
transfer of the proceeds of the fraud; and (c) diverting fraud proceeds for the personal
use and benefit of the defendants and others.

Description of the Scheme

31. HASSAN ABDALLAH, RAEF HAMAED, TAREK FAKHURI,
KINDY GHUSSIN, ALI ABDELRAZZAQ, and others maintained national
provider identifiers for Eastside, Harper Drugs, Heartland, Heartland 2, and Wayne
Campus in order to submit claims to Medicare, Medicare drug plan sponsors,
Medicaid, Medicaid health plans, and BCBS.

32. HASSAN ABDALLAH, RAEF HAMAED, TAREK FAKHURI,
KINDY GHUSSIN, ALI ABDELRAZZAQ, and others, on behalf of Eastside,
Harper Drugs, Heartland, Heartland 2, and Wayne Campus, entered into pharmacy
provider agreements with CVS Caremark, OptumRx or affiliated pharmacy services
administration organizations (collectively, “OptumRx”), and Express Scripts, among
other PBMs.

33. HASSAN ABDALLAH, RAEF HAMAED, TAREK FAKHURI,
KINDY GHUSSIN, BALHAR SINGH, ALI ABDELRAZZAQ, and others
submitted, and caused the submission of, false and fraudulent claims to Medicare,
Medicare drug plan sponsors, Medicaid, Medicaid health plans, and BCBS, via

interstate wires and on behalf of Eastside, Harper Drugs, Heartland, Heartland 2, and
Case 2:20-cr-20162-LVP-RSW ECFNo.1 filed 03/12/20 PagelD.10 Page 10 of 23

Wayne Campus for prescription drugs that were not dispensed, at times because the
beneficiaries were deceased, and often medically unnecessary.

34. False and fraudulent claims that HASSAN ABDALLAH, RAEF
HAMAED, TAREK FAKHURI, KINDY GHUSSIN, BALHAR SINGH, ALI
ABDELRAZZAQ, and others electronically submitted, and caused to be
electronically submitted, to Medicare, Medicare drug plan sponsors, Medicaid, and
Medicaid health plans were processed and adjudicated electronically by CVS
Caremark, OptumRx, and Express Scripts, among other PBMs, outside the state of
Michigan. False and fraudulent claims that HASSAN ABDALLAH, RAEF
HAMAED, TAREK FAKHURI, ALI ABDELRAZZAQ, and others electronically
submitted, and caused to be electronically submitted, to BCBS were processed and
adjudicated electronically by Express Scripts outside the state of Michigan.

35. Qlarant conducted an invoice review for Eastside. Qlarant compared
Eastside’s purchases of certain medications to its Medicare and Medicaid claims
data for those same medications during the approximate time period of January 3,
2011 through April 22, 2016. Qlarant concluded that Eastside’s inventory of
prescription drugs was not sufficient to support its claim submissions to Medicare
and Medicaid. Based upon the shortage detected, Qlarant concluded that Medicare
and Medicaid paid Eastside approximately $2,475,905.09 for medications that

Eastside did not have sufficient inventory to dispense.

10
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.11 Page 11 of 23

36. HASSAN ABDALLAH, RAEF HAMAED, and others caused an
approximate loss of approximately $2.5 million to Medicare and Medicaid because
of the false and fraudulent claims that HASSAN ABDALLAH, RAEF HAMAED,
and others submitted and caused to be submitted on behalf of Eastside.

37. HASSAN ABDALLAH, RAEF HAMAED, and others caused an
approximate loss of at least $197,000 to BCBS because of the false and fraudulent
claims that HASSAN ABDALLAH, RAEF HAMAED, and others submitted and
caused to be submitted on behalf of Eastside.

38.  Qlarant conducted an invoice review for Harper Drugs. Qlarant
compared Harper Drugs’ purchases of certain medications to its Medicare and
Medicaid claims data for those same medications during the approximate time
period of January 2, 2010 to August 23, 2016. Qlarant concluded that Harper Drugs’
inventory of prescription drugs was not sufficient to support its claim submissions
to Medicare and Medicaid. Based upon the shortage detected, Qlarant concluded |
that Medicare and Medicaid paid Harper Drugs approximately $2,578,159.38 for
medications that Harper Drugs did not have sufficient inventory to dispense.

39. HASSAN ABDALLAH, RAEF HAMAED, TAREK FAKHURI, and
others caused an approximate loss of approximately $2.6 million to Medicare and

Medicaid because of the false and fraudulent claims that HASSAN ABDALLAH,

11
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.12 Page 12 of 23

RAEF HAMAED, TAREK FAKHURI, and others submitted and caused to be
submitted on behalf of Harper Drugs.

40. HASSAN ABDALLAH, RAEF HAMAED, TAREK FAKHURI, and
others caused an approximate loss of at least $166,000 to BCBS because of the false
and fraudulent claims that HASSAN ABDALLAH, RAEF HAMAED, TAREK
FAKHURI, and others submitted and caused to be submitted on behalf of Harper
Drugs.

41. Qlarant conducted an invoice review for Heartland. Qlarant compared
Heartland’s purchases of certain medications to its Medicare and Medicaid claims
data for those same medications during the approximate time period of December 4,
2012 to June 4, 2019. Qlarant concluded that Heartland’s inventory of prescription
drugs was not sufficient to support its claim submissions to Medicare and Medicaid.
Based upon the shortage detected, Qlarant concluded that Medicare and Medicaid
paid Heartland approximately $690,588.92 for medications that Heartland did not
have sufficient inventory to dispense.

42. HASSAN ABDALLAH, RAEF HAMAED, TAREK FAKHURI,
KINDY GHUSSIN, and others caused an approximate loss of approximately
$691,000 to Medicare and Medicaid because of the false and fraudulent claims that
HASSAN ABDALLAH, RAEF HAMAED, TAREK FAKHURI, KINDY

GHUSSIN, and others submitted and caused to be submitted on behalf of Heartland.

12
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelID.13 Page 13 of 23

43. Qlarant conducted an invoice review for Heartland 2. Qlarant
compared Heartland 2’s purchases of certain medications to its Medicare and
Medicaid claims data for those same medications during the approximate time
period of December 15, 2012 to June 4, 2019. Qlarant concluded that Heartland 2’s
inventory of prescription drugs was not sufficient to support its claim submissions
to Medicare and Medicaid. Based upon the shortage detected, Qlarant concluded
that Medicare and Medicaid paid Heartland 2 approximately $394,983.47 for
medications that Heartland 2 did not have sufficient inventory to dispense.

44. HASSAN ABDALLAH, RAEF HAMAED, KINDY GHUSSIN,
BALHAR SINGH, and others caused an approximate loss of approximately
$395,000 to Medicare and Medicaid because of the false and fraudulent claims that
HASSAN ABDALLAH, RAEF HAMAED, KINDY GHUSSIN, BALHAR SINGH,
and others submitted and caused to be submitted on behalf of Heartland 2.

45.  Qlarant conducted an invoice review for Wayne Campus. Qlarant
compared Wayne Campus’s purchases of certain medications to its Medicare and
Medicaid claims data for those same medications during the approximate time
period of January 20, 2012 to December 31, 2016. Qlarant concluded that Wayne
Campus’s inventory of prescription drugs was not sufficient to support its claim
submissions to Medicare and Medicaid. Based upon the shortage detected, Qlarant

concluded that Medicare and Medicaid paid Wayne Campus approximately

13
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.14 Page 14 of 23

$325,555.58 for medications that Wayne Campus did not have sufficient inventory
to dispense.

46. HASSAN ABDALLAH, RAEF HAMAED, TAREK FAKHURI,
KINDY GHUSSIN, ALI ABDELRAZZAQ, and others caused an approximate loss
of approximately $326,000 to Medicare and Medicaid because of the false and
fraudulent claims that HASSAN ABDALLAH, RAEF HAMAED, TAREK
FAKHURI, KINDY GHUSSIN, ALI ABDELRAZZAQ, and others submitted and
caused to be submitted on behalf of Wayne Campus.

47. TAREK FAKHURI concealed his ownership interest in Harper Drugs,
Wayne Campus, and Heartland through a closely related individual.

48. The Defendants induced physicians to write prescriptions for |
medications to be filled at one of their pharmacies by offering or paying or causing
the offering or paying of remuneration (including any kickback, bribe, or rebate)
directly or indirectly, overtly or covertly, in cash or in kind to those physicians.

49. The Defendants coordinated with physicians to write prescriptions on
the basis of the reimbursement amount the pharmacies would receive for claims for
those prescriptions and not the medical necessity of patients.

50. Medicare and Medicaid beneficiaries would receive remuneration, an
inducement, or a kickback in the form of the Defendants or individuals acting on

their behalf not collecting copays or coinsurance fees from the beneficiaries in order

14
Case 2:20-cr-20162-LVP-RSW ECFNo.1 filed 03/12/20 PagelID.15 Page 15 of 23

for the beneficiaries to bring their prescriptions at the pharmacies, including for
medications not dispensed.

51. Medicare and Medicaid beneficiaries would receive remuneration, an
inducement, or a kickback in the form of the Defendants or individuals acting on
their behalf permitting the beneficiaries to receive merchandise from their
pharmacies without collecting any payment.

52. The Defendants and others acting on their behalf solicited and received
cash payments from Medicare or Medicaid beneficiaries for controlled substance
prescriptions in excess of any required copay or coinsurance fee.

53. HASSAN ABDALLAH, RAEF HAMAED, TAREK FAKHURI,
KINDY GHUSSIN, BALHAR SINGH, ALI ABDELRAZZAQ, and others caused
the transfer and disbursement of illicit proceeds derived from the fraudulent scheme
to themselves and others.

COUNT 1

Conspiracy to Commit Health Care Fraud and Wire Fraud
(18 U.S.C. § 1349)

54. Paragraphs 1 through 53 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein. |

55. From at least in or around 2010, and continuing through in or around
2019, the exact dates being unknown to the Grand Jury, in Wayne County, and

Macomb County, in the Eastern District of Michigan, and elsewhere, HASSAN

15
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.16 Page 16 of 23

ABDALLAH, RAEF HAMAED, TAREK FAKHURI, KINDY GHUSSIN,

BALHAR SINGH, ALI ABDELRAZZAQ and others did willfully and knowingly

combine, conspire, confederate, and agree to commit certain offenses against the

United States, that is:

(a)

(b)

to violate Title 18, United States Code, Section 1347, that is, to
knowingly and willfully execute a scheme and artifice to defraud health
care benefit programs affecting commerce, as defined in Title 18,
United States Code, Section 24(b), that is, Medicare, Medicare drug
plan sponsors, Medicaid, Medicaid health plans, and BCBS, and to
obtain, by means of materially false and fraudulent pretenses,
representations, and promises, money and property owned by, and
under the custody and control of, said health care benefit programs, in
connection with the delivery of and payment for health care benefits,
items, and services; and

to violate Title 18, United States Code, Section 1343, that is, to
knowingly and with the intent to defraud, devise and intend to devise a
scheme and artifice to defraud and to obtain money and property by
means of materially false and fraudulent pretenses, representations, and
promises, knowing that the pretenses, representations, and promises

were false and fraudulent when made, and did knowingly transmit and

16
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelID.17 Page 17 of 23

cause to be transmitted, by means of wire communication in interstate
commerce, writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice.
Purpose of the Conspiracy
56. The object and purpose of the conspiracy is described in Paragraph 30
and is re-alleged and incorporated by reference as though fully set forth herein.
Manner and Means of the Conspiracy
57. In furtherance of the conspiracy and to accomplish its object and
purpose, the manners and means that were used are described in Paragraphs 31
through 53 and are re-alleged and incorporated by reference as though set forth fully
herein.
All in violation of Title 18, United States Code, Section 1349.
COUNTS 2-9
Health Care Fraud
(18 U.S.C. §§ 1347 and 2)
58. Paragraphs 1 through 53 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein.

59. Beginning in 2010 and continuing through at least 2019, in Macomb

and Wayne Counties, in the Eastern District of Michigan, and elsewhere, HASSAN

ABDALLAH, TAREK FAKHURI, and ALI ABDELRAZZAQ, as specified below,

did knowingly and willfully execute, and attempt to execute, a scheme and artifice

17
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelID.18 Page 18 of 23

to defraud health care benefit programs affecting commerce, as defined in Title 18,
United States Code, Section 24(b), that is, Medicare and Medicare drug plan
sponsors, and to obtain, by means of materially false and fraudulent pretenses,
representations, and promises, money and property owned by, and under the custody
and control of, said health care benefit programs, in connection with the delivery of
and payment for health care benefits, items, and services.
Purpose of the Scheme and Artifice

60. Paragraph 30 of this Indictment is re-alleged and incorporated by

reference as though fully set forth herein as a description of the purpose of the

scheme and artifice.

The Scheme and Artifice

61. Paragraphs 31 through 53 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein as a description of the
scheme and artifice.

Acts in Execution of the Scheme and Artifice

62. Onor about the dates set forth below, in Wayne and Macomb Counties,
in the Eastern District of Michigan, HASSAN ABDALLAH, TAREK FAKHURI,
ALI ABDELRAZZAQ, and others did knowingly and willfully execute, and attempt
to execute, a scheme and artifice to defraud health care benefit programs affecting
commerce, as defined in Title 18, United States Code, Section 24(b), that is,

18
Case 2:20-cr-20162-LVP-RSW ECFNo.1 filed 03/12/20 PagelD.19 Page 19 of 23

Medicare and Medicare drug plan sponsors, and to obtain, by means of materially
false and fraudulent pretenses, representations, and promises, money and property
owned by, and under the custody and control of, said health care benefit programs,
in connection with the delivery of and payment for health care benefits, items, and
services, in that HASSAN ABDALLAH, TAREK FAKHURI, ALI
BDELRAZZAQ, and others submitted and caused the submission of false and
fraudulent claims for payment and falsely represented that Eastside, Harper Drugs,
and Wayne Campus provided prescription medications to Medicare and Medicaid

beneficiaries, as described in Paragraphs 31 to 53 of this Indictment, with each

execution set forth below forming a separate count:

      

  
      

 

 

 

 

 

 

 

 

2 DAT ATL Eastside | B.R. | 8/27/2015 aa nminophen $22.52

3 ODA PALL Eastside | M.J-W.| 12/3/2015 Spiriva $318.59
4 SODA TALL Eastside D.R. 3/31/2016 Advair $342.33
5 OO CGURE Dies S.B. | 10/29/2015 Nitrostat $39.07

6 Oe COURT Dives L.c. | 2/3/2016 Lantus $499.01
7 ABDEL RAL? AO a mpus R.W. | 10/28/2015 Spiriva $318.59
8 | apper aay AO a ans | Mi | 1/9/2016 Spiriva $317.56
9 ABDUL RAZZ AQ a us BB. | 6/11/2015 Dulera $259.91

 

 

 

 

 

 

 

 

19
Case 2:20-cr-20162-LVP-RSW ECFNo.1 filed 03/12/20 PagelID.20 Page 20 of 23

All in violation of Title 18, United States Code, Sections 1347 and 2.

CRIMINAL FORFEITURE

63. The above allegations contained in this Indictment are incorporated by
reference as if set forth fully herein for the purpose of alleging criminal forfeiture to
the United States of America of certain property in which HASSAN ABDALLAH,
RAEF HAMAED, TAREK FAKHURI, KINDY GHUSSIN, BALHAR SINGH, and
ALI ABDELRAZZAQ have an interest, pursuant to 18 U.S.C. §§ 981(a)(1)(C) and
982(a)(7), and 28 U.S.C. § 2461.

64. Upon conviction of violations alleged in this Indictment, HASSAN
ABDALLAH, RAEF HAMAED, TAREK FAKHURI, KINDY .GHUSSIN,
BALHAR SINGH, and ALI ABDELRAZZAQ shall forfeit to the United States: (a)
any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of such violations, pursuant to 18 U.S.C. § 981(a)(1)(C),
together with Title 28 U.S.C. § 2461, and (b) any property, real or personal, that
constitutes or is derived, directly or indirectly, from gross proceeds traceable to the
commission of the offense, pursuant to 18 U.S.C. § 982(a)(7).

65. Money Judgment: The government shall also seek a forfeiture money
judgment from the defendants for a sum of money representing the value of the

property subject to forfeiture.

20:
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelID.21 Page 21 of 23

66.

Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of any defendant:

a.)
b.)

Cc.)

d.)

e.)

cannot be located upon the exercise of due diligence; |

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated

by 18 U.S.C. § 982(b) and/or 28 U.S.C. § 2461, to seek to forfeit any other property

of the defendants, up to the value of the forfeitable property described above.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

21
Case 2:20-cr-20162-LVP-RSW ECF No. 1 filed 03/12/20

MATTHEW SCHNEIDER
UNITED STATES ATTORNEY

S/Regina McCullough
REGINA MCCULLOUGH
Chief, Health Care Fraud Unit
United States Attorney’s Office
Eastern District of Michigan

 

s/Malisa Dubal

MALISA DUBAL

Assistant Chief

Criminal Division, Fraud Section
U.S. Department of Justice

s/Howard Locker

HOWARD LOCKER

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

s/Claire Sobczak

CLAIRE SOBCZAK

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

Dated: March 12, 2020

22

PagelD.22 Page 22 of 23
Case 2:20-cr-20162-LVP-RSW ECF No.1 filed 03/12/20 PagelD.23 rage 28 of a , '
Fee ft
hace? i. t ay Ai
OR OUNAL

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 
 

/ | Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)':
Ll ves No AUSA'’s Initials:

Judge Assigned:

 

 

 

 

Case Title: USA v. Hassan Abdallah, et al.

County where offense occurred : Wayne County and Macomb County

Check One:  [X]Felony | ]Misdemeanor , LlPetty
Y_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Judge:

 

Superseding to Case No:

 

[ ]Corrects errors; no additional charges or defendants.
[_]Invoives, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
Date Héward Locket
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone: 202-878-9409
Fax: 313-226-2621
E-Mail address: Howard.Locker@usdoj.gov

Attorney Bar #: NY- 5035514, CT- 433489

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
